DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 04/24/2021 where claims 21-34 are pending. Claims 1-20 are cancelled.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 04/24/2021, 11/25/2021, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 04/24/2021. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim application 16/721,908 (US Patent: 11018836 B2)
Although the claims at issue are not identical, they are not patentably distinct from each other
Regarding claim 21 of the application 17/239,596, claim 21 is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claim 1 of the application 16/721,908 (US Patent: 11018836 B2)
Claims of 17/239,596
Claims of US 11018836 B2
21. (New) A base wireless communication terminal that wirelessly communicates with a plurality of wireless communication terminal, the base wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: generate a trigger MPDU including trigger information which triggers an uplink (UL) transmission of a wireless communication terminal to the base wireless communication terminal, and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal and information on a length of the UL transmission, transmit the PPDU including an Aggregate-MAC Protocol Data Unit (A-MPDU) comprising the trigger MPDU including the trigger information and one or more data MPDUs including data to the wireless communication terminal by using the transceiver, and receive ACK information indicating that the data is received, wherein the ACK information is transmitted from the wireless communication terminal based on the information on the RU and the information on the length of the UL transmission, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information.
22. The base wireless communication terminal of claim 21, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information.

1. A base wireless communication terminal that wirelessly communicates with a plurality of wireless communication terminal, the base wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: generate a trigger MPDU including trigger information which triggers an uplink (UL) transmission of a wireless communication terminal to the base wireless communication terminal and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal, wherein the RU allocated to the wireless communication terminal is included in one or more RUs through which a PLCP Protocol Data Unit (PPDU) is to be transmitted, transmit the PPDU including an Aggregate-MAC Protocol Data Unit (A-MPDU) comprising the trigger MPDU including the trigger information and one or more data MPDUs including data to the wireless communication terminal by using the transceiver, and receive ACK information indicating that the data is received, wherein the ACK information is transmitted from the wireless communication terminal based on the information on the RU, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information.



23. (New) The base wireless communication terminal of claim 21, wherein when the A-MPDU includes the plurality of trigger MPDUs, the processor is configured to transmit one of the plurality of the trigger MPDUs first among the plurality of the trigger MPDUs and one or more data MPDUs.
2. The base wireless communication terminal of claim 1, wherein when the A-MPDU includes the plurality of trigger MPDUs, the processor is configured to transmit one of the plurality of the trigger MPDUs first among the plurality of the trigger MPDUs and one or more data MPDUs.
24. (New) The base wireless communication terminal of claim 21, wherein the processor is configured to insert the trigger information into a MAC header of the one or more data MPDUs.
3. The base wireless communication terminal of claim 1, wherein the processor is configured to insert the trigger information into a MAC header of the one or more data MPDUs.
25. (New) The base wireless communication terminal of claim 21, wherein the processor is configured to set an ACK policy of the one or more data MPDUs to be a value which indicates that an immediate response is needed, and receive the ACK information, within a predetermined time from a time point at the end of transmitting the PPDU, simultaneously with receiving ACK information from the other wireless communication terminal.
4. The base wireless communication terminal of claim 1, wherein the processor is configured to set an ACK policy of the one or more data MPDUs to be a value which indicates that an immediate response is needed, and receive the ACK information, within a predetermined time from a time point at the end of transmitting the PPDU, simultaneously with receiving ACK information from the other wireless communication terminal.
26. (New) A wireless communication terminal that wirelessly communicates with a base wireless communication terminal, the wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, from the base wireless communication terminal, a PLCP Protocol Data Unit (PPDU) including an Aggregate-MAC Protocol Data Unit (A-MPDU) which includes a trigger MPDU including trigger information and one or more data MPDUs including data by using the transceiver, wherein the trigger information triggers an uplink (UL) transmission of the wireless communication terminal to the base wireless New U.S. Patent Application Attorney Docket No. B-9330CON3 633120-5 Page 5 communication terminal, and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal and information on a length of the UL transmission, obtain the trigger MPDU from the A-MPDU, and transmit ACK information indicating that the data is received to the base wireless communication terminal based on the information on the RU and the information on the length of the UL transmission, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information.
27. (New) The wireless communication terminal of claim 26, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information

5. A wireless communication terminal that wirelessly communicates with a base wireless communication terminal, the wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, from the base wireless communication terminal, a PLCP Protocol Data Unit (PPDU) including an Aggregate-MAC Protocol Data Unit (A-MPDU) which includes a trigger MPDU including trigger information and one or more data MPDUs including data by using the transceiver, wherein the trigger information triggers an uplink (UL) transmission of the wireless communication terminal to the base wireless communication terminal and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal, wherein the RU allocated to the wireless communication terminal is included in one or more RUs through which the PPDU is to be transmitted, obtain the trigger MPDU from the A-MPDU, and transmit ACK information indicating that the data is received to the base wireless communication terminal based on the information on the RU of the trigger information included in the obtained trigger MPDU, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information.


28. (New) The wireless communication terminal of claim 26, wherein when the A-MPDU includes the plurality of trigger MPDUs, one of the plurality of trigger MPDUs is the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs, wherein the processor is configured to obtain the trigger information from the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs.
6. The wireless communication terminal of claim 5, wherein when the A-MPDU includes the plurality of trigger MPDUs, one of the plurality of trigger MPDUs is the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs, wherein the processor is configured to obtain the trigger information from the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs.
29. (New) The wireless communication terminal of claim 26, wherein the one or more data MPDUs include a MAC header including the trigger information.
7. The wireless communication terminal of claim 5, wherein the one or more data MPDUs include a MAC header including the trigger information.
30. (New) The wireless communication terminal of claim 26, wherein the trigger information comprises information indicating one or more RUs allocated to a random access, wherein the processor is configured to obtain a counter value randomly within a predetermined range, and determine whether to perform a random access based on the counter value and the number of the one or more RUs allocated to the random access.
. The wireless communication terminal of claim 5, wherein the trigger information comprises information indicating one or more RUs allocated to a random access, wherein the processor is configured to obtain a counter value randomly within a predetermined range, and determine whether to perform a random access based on the counter value and the number of the one or more RUs allocated to the random access.
31. (New) The wireless communication terminal of claim 26, wherein the processor is configured to transmit the ACK information, through a RU indicated by the information on the RU, within a predetermined time from a time point at the end of receiving the PPDU.
9. The wireless communication terminal of claim 5, wherein the processor is configured to transmit the ACK information, through a RU indicated by the information on the RU, within a predetermined time from a time point at the end of receiving the PPDU.
32. A method of operating a wireless communication terminal that wirelessly communicates with a base wireless communication terminal, the method comprising: receiving, from the base wireless communication terminal, a PLCP Protocol Data Unit (PPDU) including an Aggregate-MAC Protocol Data Unit (A-MPDU) which includes a trigger MPDU including trigger information and one or more data MPDUs including data, wherein the trigger information triggers an uplink (UL) transmission of the wireless communication terminal to the base wireless communication terminal, and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal and the information on a length of the UL transmission, obtaining the trigger MPDU from the A-MPDU, and transmitting ACK information indicating that the data is received to the base wireless communication terminal based on the information on the RU and the information on the length of the UL transmission, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information.
27. (New) The wireless communication terminal of claim 26, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information
10. A method of operating a wireless communication terminal that wirelessly communicates with a base wireless communication terminal, the method comprising: receiving, from the base wireless communication terminal, a PLCP Protocol Data Unit (PPDU) including an Aggregate-MAC Protocol Data Unit (A-MPDU) which includes a trigger MPDU including trigger information and one or more data MPDUs including data, wherein the trigger information triggers an uplink (UL) transmission of the wireless communication terminal to the base wireless communication terminal and includes information on a resource unit (RU) allocated for the UL transmission of the wireless communication terminal, wherein the RU allocated to the wireless communication terminal is included in one or more RUs through which the PPDU is to be transmitted, obtaining the trigger MPDU from the A-MPDU, and transmitting ACK information indicating that the data is received to the base wireless communication terminal based on the information on the RU of the trigger information included in the obtained trigger MPDU, wherein the A-MPDU is capable of including a plurality of trigger MPDUs including the trigger information, when the A-MPDU includes the plurality of trigger MPDUs, each of the plurality of trigger MPDUs includes the same trigger information.


34. The method of claim 32, wherein when the A-MPDU includes the plurality of trigger MPDUs, one of the plurality of trigger MPDUs is the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs, obtaining the trigger MPDU from the A-MPDU comprises obtaining the trigger information from the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs.
11. The method of claim 10, wherein when the A-MPDU includes the plurality of trigger MPDUs, one of the plurality of trigger MPDUs is the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs, obtaining the trigger MPDU from the A-MPDU comprises obtaining the trigger information from the first MPDU among the plurality of trigger MPDUs and one or more data MPDUs.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413